Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 1 of 17 Pageid#: 933




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

 WESLEY BRIAN EARNEST,                                 )
     Petitioner,                                       )
                                                       )        Civil Action No. 7:18-cv-00595
 v.                                                    )
                                                       )
 KEITH W. DAVIS, Warden,                               )        By: Elizabeth K. Dillon
 and                                                   )            United States District Judge
 HAROLD W. CLARKE, Director,                           )
      Respondents.                                     )

                                         MEMORANDUM OPINION

          Petitioner Wesley Brian Earnest, a Virginia inmate proceeding pro se, filed an original

 petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, and an amended petition,

 challenging his incarceration under an Amherst County Circuit Court criminal judgment entered

 February 10, 2011, for first-degree murder in violation of Virginia Code § 18.2-32 and use of a

 firearm in the commission of first-degree murder in violation of Virginia Code § 18.2-53.1 (Case

 Nos. CR 10013891-01 and CR 10013891-02). The court sentenced Earnest to life in prison plus

 three years. (Trial R. at 178-80.) 1

          Respondents filed a motion to dismiss the petition and amended petition as untimely,

 partially procedurally defaulted, and alternatively, without merit. Earnest has responded, making

 the matter ripe for disposition. After careful review of Earnest’s claims and the entire record of

 all proceedings in the state court, the court concludes that Earnest’s petition was filed past the

 statute of limitations. Further, Earnest has failed to demonstrate that he is entitled to equitable




          1
             Citations herein to “Trial R.” refer to the records of the Amherst County Circuit Court in Earnest’s
 criminal trial, using the page numbers in the lower right corner of each page. Citations to “Habeas R.” refer to the
 Amherst County Circuit Court habeas record, using the page numbers in the lower right corner of each page.
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 2 of 17 Pageid#: 934




 tolling or that he is “actually innocent.” For these reasons, the court will grant the motion to

 dismiss and will deny Earnest a certificate of appealability.

                                         I. BACKGROUND

         On May 6, 2008, a Bedford County Circuit Court grand jury indicted Earnest for first-

 degree murder of his estranged wife, Jocelyn Earnest, on December 19, 2007, and for use of a

 firearm in the commission of that murder. Following a jury trial held March 24, 2010, through

 April 5, 2010, Earnest was convicted on both counts. Prior to the scheduled sentencing hearing,

 the court learned that several journals written by the victim and excluded from evidence had

 been inadvertently sent to the jury room with the trial exhibits. On July 26, 2010, the court

 entered a mistrial order, and the case was reset for November 8, 2010. On Earnest’s motion for a

 transfer of venue due to heavy media coverage of the first trial, the court transferred venue to

 Amherst County Circuit Court for trial, with a venire panel to be selected from Nelson County.

 (Trial R. at 1–6.)

         The trial took place from November 8, 2010, through November 19, 2010, during which

 the evidence, in the light most favorable to the government as the prevailing party, established

 that Ms. Earnest’s body was found around noon on December 20, 2007, in her home in Forest,

 Virginia. She had died from a single gunshot wound to her head. A .357 handgun was lying

 near her right arm, and a typewritten note in the floor nearby appeared to be a suicide note.

 There were no signs of forced entry into the house, but the thermostat had been cranked up to 90

 degrees, and the house was hot. Subsequent investigation of the crime scene and the autopsy

 were inconsistent with suicide.

         Blood pattern analysis of the blood on the carpet indicated that Ms. Earnest’s body was

 moved shortly after the shooting and had been drug through the first pool of blood. (Trial Tr. at



                                                  2
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 3 of 17 Pageid#: 935




 1222–47.) The angle of the bullet wound, from behind her right ear upward to the front of her

 head, just left of her left orbital, was an unusual angle for a self-inflicted wound. Further, Ms.

 Earnest had no blood spatter on her hands, and the stippling around the entrance wound had no

 soot, suggesting that the gun’s barrel was at least two inches away from her head when fired,

 probably closer to two feet. (Id. at 1155–71.) Time of death could not be determined, other than

 to say that she had been dead more than 12 hours, because rigor mortis was dissipating by the

 time the medical examiner received the body for autopsy on the morning of December 21, 2007.

 The higher temperature in the house could also speed the process of rigor mortis, making an

 accurate time-of-death determination impossible. (Id. at 1195–99.)

        Ms. Earnest’s friend, Marcy Shepherd, with whom Ms. Earnest had been romantically

 involved, testified that she had been texting Ms. Earnest on December 19, discussing the

 possibility of getting together that evening after Ms. Earnest’s counseling appointment. Her last

 text from Ms. Earnest was at 7:28 p.m. According to Wayne East, technician from the security

 company, Ms. Earnest’s home security system was disarmed at 7:35 p.m., consistent with her

 normal practice; Ms. Earnest did not set the system at night, only when she was away from the

 house. (Id. at 942.) Shepherd thought that Ms. Earnest may have gone to dinner with a friend,

 but when she had not heard from Ms. Earnest after a couple of hours, she was worried and drove

 by Ms. Earnest’s home around 9:45 p.m. Ms. Earnest’s car was there, but no one answered the

 door, so Shepherd left. Upon learning that Ms. Earnest had not shown up at work by 10:00 a.m.

 the next morning, and still unable to reach her on the phone, Shepherd went back to Ms.

 Earnest’s house on December 20, between 11:30 and noon. Ms. Earnest’s car was in the same

 position as the previous evening. After calling Maysa Munsey, a mutual friend who had seen

 Ms. Earnest the previous day, Shepherd found the spare key to Ms. Earnest’s home in the back



                                                   3
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 4 of 17 Pageid#: 936




 shed and entered the house. On finding the body, she told Munsey, and then both called the

 police. (Id. at 1027–34.) Based upon the text messages Ms. Earnest sent and when she turned

 off her security system, Ms. Earnest was clearly still alive at 7:35 p.m. By 9:45 or 9:50 p.m.,

 when Shepherd came by and saw Ms. Earnest’s car at home, but no one answering the door, Ms.

 Earnest may have been dead; that time frame, 7:35 to 9:50 p.m., is what the prosecutor called

 “the window” in which the murder occurred. (Id. at 2719.)

         Earnest and his wife had been separated for more than two years, and Ms. Earnest had

 filed for divorce on grounds of desertion. 2 Earnest counter-sued for constructive desertion.

 According to Jennifer Stille, Ms. Earnest’s divorce attorney, the divorce was contentious,

 particularly regarding financial matters and property. In addition to the marital residence, in

 which Ms. Earnest was living, the couple had built a home on Smith Mountain Lake, for which

 they had a $900,000 mortgage. Ms. Earnest, a manager at Genworth Financial, made more

 money than Earnest, who took a job as an assistant principal in Chesapeake, Virginia, after

 separating from his wife, because the Chesapeake school system paid better than what he had

 been making in Lynchburg. Earnest wanted to keep the lake house and allow Ms. Earnest to

 keep the home in Forest, which was paid for. Ms. Earnest had decided to move forward with

 finalizing the divorce, which would force a sale of the lake property, as, realistically speaking,

 Earnest could not buy her share. (Id. at 1394–1457.) Police also found writings by Mr. Earnest,

 detailing his financial difficulties and accusing Ms. Earnest of stealing their joint tax refund,

 hoarding her money while he paid the bills, and otherwise treating him unfairly.

         The .357 handgun found with Ms. Earnest, from which the fatal shot was fired, was

 purchased by Mr. Earnest several years earlier; he told police that he bought the gun for his wife


         2
            Uncontested evidence suggested that Earnest was having an affair with his girlfriend, Shameka, prior to
 the separation, which affair was apparently condoned by Ms. Earnest.

                                                          4
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 5 of 17 Pageid#: 937




 for her protection. However, the box for the gun was found in Mr. Earnest’s girlfriend’s home

 when police executed a search warrant there, and no ammunition for the gun was found in Ms.

 Earnest’s home, save for the remaining bullets inside the gun. Her coworkers, friends, and

 family testified that they had never seen Ms. Earnest with a gun. No fingerprints were found on

 the gun. Two latent fingerprints were developed from the purported suicide note, however. Two

 different fingerprint analysts testified that the latent prints on the note belonged to Mr. Earnest,

 and no prints of Ms. Earnest were found on the note. A linguist who read over 150 items written

 by Ms. Earnest testified that the typed note did not have the writing style, punctuation, or tone of

 Ms. Earnest’s writing. Further, the typewritten note was not on Ms. Earnest’s computers and had

 not been printed from the printers in her home. (Id. at 2002–2172.)

        Although Earnest told police that he had been in Chesapeake, Virginia, just over 200

 miles from Ms. Earnest’s home, investigation in Chesapeake raised more doubts for the police.

 Earnest’s first landlord in Virginia Beach (for only a couple of months in 2005), Neil Phillips,

 said that Earnest made a statement one day following an argument with Phillips’ wife, “Bitches

 like your wife and mine should be dead.” (Id. at 1630.)

        Earnest’s workday ended at 4:00 p.m., and the drive from Chesapeake to Forest could be

 made easily in just over three and a half hours. One coworker interviewed by police, David Hall,

 indicated that Earnest borrowed his pickup truck the week of December 17, 2007, saying he was

 moving from his rental room to a campground. Hall’s wife testified that Earnest brought the

 truck back on Thursday morning, December 20. Earnest apologized to Hall for a bleach stain on

 the driver’s side floor mat, where Earnest had tried to clean up after using the truck. (Id. at

 1874–91.) The campground manager testified that Earnest did not have a space rented at the

 campground until December 26, when Earnest’s mother came in to make the arrangements. (Id.



                                                   5
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 6 of 17 Pageid#: 938




 at 1914–1920.) In January, Earnest borrowed the truck again for a single afternoon. When

 Earnest returned it, Hall thought the truck handled differently. Hall testified that he later found a

 window placard from Kramer Tire in his glove box. When he asked Earnest about the placard,

 Earnest said that he had gotten four new tires put on the truck because he had accidentally

 punctured two of the tires when he ran over some nails. Hoping to get the two good tires back,

 Hall called the Kramer Tire near the high school, but the facility had no record of a truck with his

 license plate being there. After calling around to other Kramer Tire locations, Hall found the

 truck’s service ticket for new tires in January 2008 at the Virginia Beach store on Providence

 Road, much further away than the Chesapeake locations. Hall also learned that service ticket for

 his truck was in the name of “Tom Dunbar.” (Id. at 1874–79.)

        Rick Keuhne from Kramer Tire testified about the truck tires. He remembered the

 incident because the tires on the truck were in good shape, had nothing wrong with them, and did

 not need to be replaced. He told Mr. Dunbar that he did not need new tires, but the man insisted

 on getting new ones. Keuhne identified the work order, which had the license plate number of

 Hall’s truck, with the name Tom Dunbar, an address in Roanoke that turned out to be fictitious,

 and a phone number with a West Virginia area code (where Earnest’s parents lived). The tires

 were paid for with cash. (Id. at 1921–67.)

        Three of Mr. Earnest’s former coworkers in Chesapeake testified that Earnest told them

 he was not married and had never been married; Earnest also claimed that he was independently

 wealthy to these three persons and to two others who testified. (Id. at 1644–1688; 1899–1913.)

 Significantly, the high school principal where Earnest worked testified that Earnest called her

 around 5:00 p.m. on December 21, 2007, and advised her that he was at his lawyer’s office about

 to be questioned because his estranged wife had apparently committed suicide because of a failed



                                                   6
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 7 of 17 Pageid#: 939




 relationship; this was the principal’s first knowledge that Earnest was married. (Id. at 1795.)

 This was also before the police ever provided Earnest information about the circumstances of

 Ms. Earnest’s death or the apparent suicide note, a detail that had not been publicly released by

 the police. Finally, Jesse McCoy testified that he had made arrangements to pick up Earnest’s

 car for detailing during the week of December 17; McCoy suggested December 19, but Earnest

 said he would be “on the road” that day, so they agreed for McCoy to pick the car up from the

 high school on the morning of December 20. Later, Earnest called McCoy and pushed the pick-

 up time from 8:00 a.m. to 9:15 a.m., in case he ran late getting back to Chesapeake. (Id. at

 1818–38.)

           Earnest’s counsel vigorously cross-examined all prosecution witnesses and called expert

 witnesses and alibi witnesses on behalf of Earnest. After hearing all the evidence, the jury

 deliberated, resolving evidentiary conflicts in the government’s favor, and returned a verdict of

 guilty on both charges. (Trial R. at 152–53.) The jury recommended a sentence of life in prison

 for first-degree murder and three years (mandatory) for use of a firearm in the commission of the

 murder. (Id. at 156–57.) The trial court ordered a pre-sentence report and held a sentencing

 hearing on January 25, 2011, after which the court imposed the sentence recommended by the

 jury. The court entered the final judgment on February 10, 2011. (Id. at 178–80.)

           Earnest appealed his conviction to the Court of Appeals of Virginia, raising numerous

 issues:

              x   The trial court’s failure to move the trial to a venue in a different judicial circuit;

              x   The trial court’s failure to grant a mistrial and dismiss the entire venire panel upon

                  learning that members of the venire had talked about the case before voir dire and

                  jury selection;


                                                     7
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 8 of 17 Pageid#: 940




          x   The trial court’s exclusion of the following from evidence:

                 o Evidence of “third-party guilt”;

                 o Telephone records of the victim to show that she had not had contact with

                     Earnest;

                 o Telephone records of Marcy Shepherd and a videotape of her police

                     statement as circumstantial proof that Shepherd destroyed phone records

                     relevant to the victim’s activities at the time of her death;

                 o Evidence about Maysa Munsey’s arrest for identity fraud;

                 o Testimony about how the victim’s Blackberry could have been remotely

                     reset from her work computer system;

                 o Testimony of Jennifer Mnookin as an expert in fingerprint methodology to

                     contradict certain testimony of the Commonwealth’s fingerprint experts;

                     and

                 o Sur-rebuttal evidence from the defense;

          x   The trial court’s admission of the following evidence:

                 o Testimony about the Earnests’ separation and divorce;

                 o Mr. Earnest’s financial condition during time periods two years before and

                     two years after the victim’s death;

                 o Testimony that Earnest borrowed Hall’s truck and replaced the tires;

                 o Testimony of Johnson and Riding that a partial latent fingerprint can be

                     identified as a match to a known individual;

                 o Sergeant Neal’s testimony about how long it took him to drive from

                     Chesapeake, Virginia, to Forest, Virginia; and


                                                8
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 9 of 17 Pageid#: 941




                       o A photograph of the cover of the victim’s journal;

              x   The sufficiency of the evidence to support a conviction because the evidence

                  failed to exclude “every theory of innocence”; and

              x   The trial court’s failure to give a requested jury instruction about fingerprint

                  evidence.

 The Court of Appeals initially rejected the appeal on all issues in a per curiam opinion, but on

 petition for consideration by a three judge panel, agreed to consider the appeal only on whether

 the trial court erred in refusing to allow Dr. Mnookin 3 to testify as an expert witness in

 fingerprint methodology and refusing to allow her to contradict Johnson’s testimony that no one

 had ever found two different people with the same fingerprint. After considering the issues, the

 Court of Appeals affirmed the trial court’s judgment. Earnest v. Commonwealth, 734 S.E.2d 680

 (Va. Ct. App. 2012).

         Earnest then appealed to the Supreme Court of Virginia, raising several of the same

 errors, but the court denied his petition on July 13, 2013. (Addendum to Trial R. at 11.) The

 Supreme Court of Virginia denied Earnest’s petition for rehearing on September 23, 2013. (Id.

 at 12.) Earnest filed a petition for certiorari in the United States Supreme Court, which the Court

 denied. Earnest v. Virginia, No. 13-799 (filed Feb. 24, 2014).

         On September 4, 2014, Earnest filed his state petition for habeas corpus in the Amherst

 County Circuit Court. He raised three sets of claims: (1) due process violations, including

 several allegations of prosecutorial misconduct, plus denial of his right to put on a defense by

 excluding evidence of third-party guilt and denial of fair trial by changing venue to another



         3
             Dr. Mnookin was a professor of law at UCLA, teaching evidence, and had written extensively about the
 lack of scientific foundation underlying fingerprint analysis testimony. However, she was not a fingerprint examiner
 and had never examined fingerprints herself.

                                                          9
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 10 of 17 Pageid#: 942




  location in the same judicial circuit; (2) ineffective assistance of counsel, including failure to

  investigate, failing to object to certain evidence, failing to offer a divorce document, and failing

  to argue that the victim committed suicide; and (3) evidentiary errors, consisting of most of the

  evidentiary issues raised in his direct appeal. (Habeas R. at 2–11.) The court issued a letter

  opinion denying the claim, without a hearing, on February 16, 2017. (Id. at 128–41.) The final

  order was entered on May 5, 2017. (Id. at 141–48.) On May 22, 2018, the Supreme Court of

  Virginia denied Earnest’s appeal, finding no error. (Id. at 172.) The United States Supreme

  Court then denied his petition for certiorari. Earnest v. Davis, No. 18-5728 (filed Oct. 15, 2018).

         Earnest certified the mailing of the current petition for relief under § 2254 on November

  15, 2018, and the petition was received and docketed in the clerk’s office on November 29, 2018.

  On August 7, 2019, Earnest mailed a motion for leave to file amended petition, along with his

  amended petition. The court granted leave to file the amended petition on August 19, 2019,

  without expressing any opinion on the merits of the additional allegations. (Dkt. No. 16.) In his

  amended petition, Earnest raises the following issues:

         (1) The trial court erred in not allowing a complete defense using exonerating DNA

             evidence of blood and hair in the victim’s home to create an alternative theory of

             third-party guilt;

         (2) Ineffective assistance of counsel for failing to investigate witness reports of police

             misconduct;

         (3) Commonwealth attorney withheld material, exculpatory evidence of prior statements

             of David and Vicky Hall, and ineffective assistance of appellate counsel for failing to

             raise the claim on appeal;




                                                    10
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 11 of 17 Pageid#: 943




         (4) The trial court erred in not allowing Dr. Jennifer Mnookin to testify as an expert in

             fingerprint methodology and to contradict the testimony of the Commonwealth’s

             experts;

         (5) The Commonwealth withheld (and destroyed) videotape evidence from Great Bridge

             High School, showing that Earnest worked until just after 4:00 p.m. on December 19,

             2007, and Earnest became aware of this evidence being withheld by the

             Commonwealth in May 2019, rendering this new evidence of actual innocence; and

         (6) Ineffective assistance of trial counsel in failing to investigate the existence and

             disappearance of the videotape.

                                           II. DISCUSSION

         Under 28 U.S.C. § 2244(d)(1), a petitioner has one year in which to file a federal habeas

  corpus petition. The statute of limitations runs from the latest of:

                 (A) the date on which the judgment became final by the conclusion
                     of direct review or the expiration of the time for seeking such
                     review;

                 (B) the date on which the impediment to filing an application
                     created by State action in violation of the Constitution or laws
                     of the United States is removed, if the applicant was prevented
                     from filing by such State action;

                 (C) the date on which the constitutional right asserted was initially
                     recognized by the Supreme Court, if the right has been newly
                     recognized by the Supreme Court and made retroactively
                     applicable to cases on collateral review; or

                 (D) the date on which the factual predicate of the claim or claims
                     presented could have been discovered through the exercise of
                     due diligence.

  Id. Section 2242(d)(2) tolls the statute of limitations during the time in which “a properly filed

  application for State post-conviction or other collateral review . . . is pending.” In addition to



                                                   11
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 12 of 17 Pageid#: 944




  this statutory tolling, the court may equitably toll the statute under some circumstances,

  including upon the introduction of new evidence that persuades the court that a reasonable juror

  probably would not have convicted the defendant, but for the constitutional errors alleged.

  McQuiggin v. Perkins, 569 U.S. 383, 393–95 (2013); Schlup v. Delo, 513 U.S. 298, 327 (1995).

  A. Statutory Time Calculation

         The United States Supreme Court denied Earnest’s petition for appeal on February 24,

  2014, and that is the date on which the one-year statute of limitations began to run. Absent

  tolling, the last date for filing his federal habeas petition in this court was February 24, 2015.

  However, the “time during which” a properly filed state habeas proceeding was pending tolled

  the statute, or stopped the clock from running, when the state petition was filed. Earnest filed his

  state petition on September 4, 2014. At that time, 192 days of the statute had passed, and then

  the clock stopped. When the state action was no longer pending, the clock resumed at the point

  where it was when it stopped; the one-year period did not start over again. Harris v. Hutchinson,

  209 F.3d 325, 327 (4th Cir. 2000).

         Under § 2244(d)(1)(A), a judgment of conviction becomes final at “the conclusion of

  direct review or the expiration of the time for seeking such review.” The Supreme Court has

  interpreted direct review of a conviction to include review by the Court. Clay v. United States,

  537 U.S. 522, 527–28 (2003). However, the Court expressly declined to interpret § 2244(d)(2)

  the same way, because that section is worded differently and refers to a different type of

  litigation. State post-conviction review ends when the state courts have resolved the issue; “after

  the State’s highest court has issued its mandate or denied review, no other state avenues for relief

  remain open.” Lawrence v. Florida, 549 U.S. 327, 332 (2007). After the State’s highest court

  has dispensed with the matter, state post-conviction relief is no longer “pending.” Id. Therefore,



                                                    12
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 13 of 17 Pageid#: 945




  Earnest’s state post-conviction relief ended on May 22, 2018, when the Supreme Court of

  Virginia denied his state habeas appeal. The statute of limitations was not tolled during the

  pendency of Earnest’s petition for certiorari in the state habeas case. Accordingly, the clock

  resumed on May 22, 2018, with 173 days remaining. Earnest’s 173 days ended on November

  11, 2018, which was a Sunday, and Monday, November 12, 2018, was a federal holiday, making

  Earnest’s petition due on November 13, 2018. According to his certificate of service, Earnest

  mailed the petition on November 15, 2018, two days after it was due, rendering the petition

  untimely under the statute.

  B. Equitable Tolling

         The statute of limitations for habeas petitions is subject to equitable tolling. Holland v.

  Florida, 560 U.S. 631, 636 (2010). To receive the benefit of equitable tolling, however, a

  petitioner must show (1) that he has been pursuing his rights diligently and that (2) some

  extraordinary circumstances prevented his timely filing. Id. at 649. The length of the delay does

  not guide the determination; the court considers only the reasons for delay in determining

  whether equitable tolling is appropriate. Rouse v. Lee, 339 F.3d 238, 253 (4th Cir. 2003).

         Earnest has failed to show that extraordinary circumstances prevented the timely filing of

  his petition. His stated reasons for untimely filing are (1) that he thought he had to wait until the

  Supreme Court considered his petition for certiorari before he could file, unless he received a

  waiver or permission to file sooner, and (2) lack of access to the law library during prison

  lockdowns lasting 15 days during the 31 days prior to the due date and another nine days in

  August and September. Neither reason qualifies as an extraordinary circumstance.

         Mistaken calculation of the filing deadline, whether by counsel or by a pro se litigant, is

  not generally an extraordinary circumstance entitling a petitioner to equitable tolling. Holland,



                                                   13
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 14 of 17 Pageid#: 946




  560 U.S. at 651. Neither is ignorance of the law, “even in the case of an unrepresented

  prisoner.” United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004). Earnest’s failure to realize

  that the time his petition for certiorari to the Supreme Court was pending did not toll the statute

  of limitations is simply ignorance of the law, law that has been firmly established by the

  Supreme Court since 2007. To the extent he thought he needed a waiver to file his petition while

  the matter was still pending before the Supreme Court, Earnest never filed a request for such

  waiver or permission to file his petition in this court and stay the proceedings pending the

  outcome of his certiorari petition.

         Limited access to the law library has not generally been considered an extraordinary

  circumstance, either. Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (“Even in the

  case of an unrepresented prisoner alleging a lack of legal knowledge or legal resources, equitable

  tolling has not been warranted.”); Atkins v. United States, 204 F.3d 1086, 1089 (11th Cir. 2000)

  (rejecting a claim of equitable tolling when petitioner alleged that two prison lockdowns

  prevented him from using the library for a six month period); Ramirez v. Yates, 571 F.3d 993,

  998 (9th Cir. 2009) (holding that normal restrictions on law library access, including during stays

  in administrative segregation, are not “extraordinary” for purposes of equitable tolling). Even if

  one were to consider such limited access extraordinary, Earnest cannot show that limited access

  prevented him from filing his petition in a timely manner. As noted by the Tenth Circuit Court

  of Appeals in Marsh v. Soares, the claims petitioner asserted were the same as those already

  presented in his state habeas case. Marsh, 223 F.3d 1217, 1221 (10th Cir. 2000). Likewise,

  Earnest has necessarily raised the same claims (for exhaustion purposes) either in his state

  appeal, in his state habeas, or both, making additional access to the law library less essential to




                                                   14
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 15 of 17 Pageid#: 947




  filing the same arguments before this court. See also Hizbullahankhamon v. Walker, 255 F.3d

  65, 76 (2d Cir. 2001).

          For these reasons, Earnest has failed to show circumstances entitling him to equitable

  tolling of the statute of limitations.

  C. Actual Innocence

          The Court has recognized a miscarriage-of-justice exception in an effort to “balance the

  societal interests in finality, comity, and conservation of scarce judicial resources with the

  individual interest in justice that arises in the extraordinary case.” Schlup, 513 U.S. at 324. A

  credible claim of actual innocence must be supported by new reliable evidence. Id.

                  Without any new evidence of innocence, even the existence of a
                  concededly meritorious constitutional violation is not in itself
                  sufficient to establish a miscarriage of justice that would allow a
                  habeas court to reach the merits of a barred claim.

  Id. at 316. The video upon which Earnest bases his actual innocence claim is not new. He and

  his counsel were aware that Great Bridge High School had a security system that recorded

  random video images throughout the school. Indeed, as Earnest states in his amended petition,

  the government produced in discovery a transcript of conversation between the school principal,

  the prosecuting attorney and Investigator Mayhew, which occurred at the high school on January

  22, 2008, in which the principal advised that the video system recorded over itself after 30 days,

  and thus video of December 19 and December 20, 2007, was no longer available. Evidence that

  is known, but only newly available, does not constitute newly discovered evidence and cannot

  toll the habeas statute of limitations. Sistrunk v. Rozum, 674 F.3d 181, 189 (3d Cir. 2012). See

  also Johnson v. Medina, 547 F. App’x. 880, 885 (10th Cir. 2013).

          Earnest does not have a video recording to offer even now, so one cannot say that the

  video is available, either. He alleges that the police received a copy of the video recording from

                                                   15
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 16 of 17 Pageid#: 948




  school officials and then destroyed it. He bases this allegation on statements purportedly made

  to a representative of the Hamilton Firm, PLC, in May 2019 by Bob Berry, counsel for the

  Chesapeake City School Board. Earnest asserts that Berry told the Hamilton Firm that the school

  superintendent preserved the video and made it available to the Bedford County law enforcement

  officers in December 2007. (Mot. to Am./Am. Pet. at 7, Dkt. No. 15.) Earnest has provided

  neither an affidavit nor anything in writing from the Hamilton Firm or from Bob Berry to support

  his claim, but he immediately jumps to the conclusion that the government received the video

  and then destroyed it.

          The prosecutor on the case, Wesley Nance, and the lead investigator during December

  2007, Gary Babb, each filed an affidavit indicating that he had neither requested nor received

  any video surveillance footage of Great Bridge High School from anyone. (Aff. of Nance, Ex. N

  to Br. in Supp. of Second Mot. to Dismiss, Dkt. No. 20-1; Aff. of Babb, Ex. O to Br. in Supp. of

  Second Mot. to Dismiss, Dkt. No. 20-2.) Whether agents of the Commonwealth ever possessed

  this evidence in the form now alleged by Earnest is clearly disputed.

          Having never seen the video, Earnest can only speculate on its contents, including

  whether the random images collected included images of him around 4:00 p.m. on December 19,

  2007. Assuming that the video existed and showed Earnest leaving the high school shortly after

  4:00 p.m., as he initially told investigators and as he testified at trial (Trial Tr. at 2540), the video

  merely corroborates uncontradicted testimony given at trial by Earnest and by defense witness Al

  Ragas. (Id. at 2296–2397.) The prosecutor never disputed that Earnest left the high school

  around 4:00 p.m. Rather, the state’s theory of the case was that Earnest had time to drive to

  Forest, Virginia, and commit the murder after he left the school. (Id. at 2782–84.) For this

  reason, even if the video were found and were considered new evidence, Earnest could not



                                                     16
Case 7:18-cv-00595-EKD-JCH Document 29 Filed 09/30/20 Page 17 of 17 Pageid#: 949




  establish the second part of the actual innocence/miscarriage of justice exception: Earnest has

  not established that, in light of the new evidence, it is more likely than not that no reasonable

  juror would have found him guilty beyond a reasonable doubt. Schlup, 513 U.S. at 327. In

  determining whether, in light of the new evidence, no reasonable juror would find the defendant

  guilty, the federal habeas court must consider all evidence, old and new, admissible and

  excluded, “to make a probabilistic determination about what reasonable. . . jurors would do.” Id.

  at 328–29. The jury already knew that Earnest did not get off work until 4:00 p.m. There is no

  reason to conclude that the video, if it exists, would show anything else. The evidence is ample

  to support reasonable jurors in concluding that Earnest had time to travel to Forest and commit

  the murder after he left work. Earnest has failed to establish “actual innocence” as grounds for

  considering his untimely claims.

                                          III. CONCLUSION

         For the reasons stated, the court will grant the respondent’s motion to dismiss. Further,

  concluding that Graham has failed to make a substantial showing of the denial of a constitutional

  right as required by 28 U.S.C. § 2253(c)(1), a certificate of appealability will be denied.

         An appropriate order will be entered.

         Entered: September 30, 2020.




                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge




                                                   17
